Citation Nr: 0313558	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  01-06 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to educational assistance 
benefits under Chapter 1606, Title 10, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to September 
1983, and had reserve service with the Air National Guard 
from December 1989 to May 1992.  She also served in the 
United States Army Reserve from November 17, 2000, to May 6, 
2001.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a decision letter dated in February 2001 from the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA), denying the veteran's claim seeking 
entitlement to Chapter 1606 educational benefits.  A hearing 
was held before the undersigned Veterans Law Judge at the RO 
(i.e. a Travel Board hearing) in May 2002.  


REMAND

The veteran contends that she is eligible to receive 
educational assistance benefits under Chapter 1606, Title 10, 
United States Code (The Montgomery GI Bill-Selected Reserve).  
As noted above, the veteran served on active duty from June 
1981 to September 1983, had reserve service with the Air 
National Guard from December 1989 to May 1992, and also 
served in the United States Army Reserve from November 17, 
2000, to May 6, 2001.  She claims that she is eligible for 
Chapter 1606 benefits due to her most recent period of 
reserve service.   

The applicable regulation provides that to be eligible for 
Chapter 1606 benefits, a reservist (1) shall (i) enlist, 
reenlist, or extend an enlistment as a Reserve for service in 
the Selected Reserve so that the total period of obligated 
service is at least six years from the date of such 
enlistment, reenlistment, or extension; or (ii) be appointed 
as, or be serving as, a reserve officer and agree to serve in 
the Selected Reserve for a period of not less than six years 
in addition to any other period of obligated service in the 
Selected Reserve to which the person may be subject; (2) must 
complete his or her initial period of active duty for 
training; (3) must be participating satisfactorily in the 
Selected Reserve; and (4) must not have elected to have his 
or her service in the Selected Reserve credited toward 
establishing eligibility to benefits provided under 38 U.S.C. 
chapter 30. 38 C.F.R. § 21.7540(a).

Regulations provide that the Armed Forces will determine 
whether a reservist is eligible to receive benefits pursuant 
to Chapter 1606, Title 10, United States Code.  38 C.F.R. 
§ 21.7540(a).  The basic eligibility date is the date on 
which service commences for the contracted six year period.

A reservist's period of eligibility expires effective the 
earlier of the following dates: (1) the last day of the 10-
year period beginning on the date the reservist becomes 
eligible for educational assistance; or (2) the date of 
separation from the Selected Reserve.  38 C.F.R. § 
21.7550(a). The reservist may still use the full 10 years if 
he/she leaves the Selected Reserve because of a disability 
that was not caused by misconduct, the reservist's unit was 
inactivated during the period from October 1, 1991, through 
September 30, 1999, or in certain instances when the 
reservist is involuntarily separated. 38 C.F.R. 
§21.7550(c),(d).

A review of the record shows that the veteran's DD Form 2384 
(Notice of Basic Eligibility), which was signed by the 
veteran in December 2000 (received in January 2001), contains 
notice that eligibility for educational assistance benefits 
depended upon serving satisfactorily as prescribed by 
military regulations the complete six year term in the 
Selected Reserve, and that the appellant's failure to 
participate satisfactorily in required reserve training meant 
that she would not be eligible for any benefits from the date 
of the unsatisfactory participation.  

In her application received in January 2001 along with the DD 
Form 2348, the veteran requested educational benefits 
retroactive to August 2000 when she began taking classes at a 
state college.  Specifically, an enrollment certification (VA 
Form 22-1999) received at the same time reflects that she had 
taken 13 credit hours from August to December 2000, and was 
to take 13 more from January to May 2001.  

In February 2001, the RO denied this claim, explaining that 
as the veteran had signed her six year contract in December 
1989, she had until December 1999 to utilize these benefits.  

The veteran appealed this determination, noting in her March 
2001 notice of disagreement that she had reenlisted for six 
years in November 2000, and was given educational assistance 
as part of her reenlistment bonus as well as a $100 
"Kicker."  In her July 2001 substantive appeal, the veteran 
related that she had been discharged from service in May 2001 
due to an error - through no fault of her own - made in her 
MOS (military occupational specialty) assignment when she 
reenlisted.  The Board notes that of record is a memorandum 
from the Army that confirms that the veteran was discharged 
from the reserves in May 2001 due to erroneous enlistment 
contract from the Military Entry Processing Station (MEPS).  

In her substantive appeal, the veteran pointed out that since 
she was eligible for Chapter 1606 benefits at the time she 
filed her application she should receive the benefits for the 
periods for which she applied.  During the May 2002 Travel 
Board hearing she reiterated this sentiment.   

It is clear that the RO has not considered the veteran's most 
recent period of reserve service in adjudicating her claim 
for education benefits, or if she is indeed entitled to some 
of the benefits claimed (at this juncture, however, the Board 
certainly does not concede this point).  In any event, the 
Board is of the opinion that the agency of original 
jurisdiction should readjudicate this matter prior to further 
appellate action.  As such, this matter is REMANDED to the RO 
for the following action:


After providing the veteran with any 
notice deemed appropriate, and 
undertaking any additional development 
deemed necessary, the RO should 
readjudicate the claim of entitlement to 
educational assistance benefits under 
Chapter 1606, Title 10, United States 
Code, taking into consideration the 
veteran's reserve service beginning on 
November 17, 2000, and ending on May 6, 
2001.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and provided an 
appropriate opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




